Citation Nr: 9902169	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, C. T., and N. L. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1977 to August 
1978.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran did not exhibit a chronic acquired 
psychiatric disability during service.  

2.  There is no evidence of a nexus between the veterans 
current psychiatric disability and active service. 


CONCLUSION OF LAW

The veterans claim for entitlement to service connection for 
a psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a psychiatric 
disability during active service.  He notes that he was 
hospitalized for a mental illness during service, and he 
believes that this was the same disability for which he 
currently receives treatment.  He argues that the disability 
during service was misdiagnosed as a personality disorder, 
but that the proper diagnosis should have been paranoid 
schizophrenia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

A review of the veterans service medical records reveals 
that his June 1977 entrance examination was negative for a 
psychiatric disability.  The veteran was afforded an 
additional psychiatric examination at this time due to a 
history of arrests.  The examiner found that there was no 
history of drug use, and no record of a significant offense.  
The veteran was motivated for duty.  The examiner did not 
make a diagnosis.  

Additional service medical records reveal that the veteran 
was hospitalized in June 1978 with complaints of paranoid 
ideation and reports of auditory and visual hallucinations.  
He had originally been admitted for alcohol detoxification, 
but began to show signs of psychosis.  The veteran gave a 
history of having seen a psychiatrist at age 18 after being 
arrested.  He related a number of explosive incidents and 
arrests prior to service.  On examination, the veteran 
described auditory and visual hallucinations.  He also 
described paranoid ideation and homicidal thoughts.  
Psychological testing suggested acute psychosis.  The 
veterans history and demeanor suggested a strong combination 
of psychotic and characterological features.  The diagnosis 
was schizophrenia, latent type.  It was recommended that the 
veteran receive additional treatment, and noted that although 
he might seem calm and relaxed, that was a part of his severe 
character pathology, and should not be interpreted as a sign 
of fitness for duty.  

July 1978 records show that the veteran continued to receive 
treatment.  He denied problems with imagination or hearing 
voices at that time, but occasionally had the feeling that 
someone was following him.  The veteran believed a mood 
disorder was his biggest problem, and said that he often felt 
sad.  He had difficulty with racing thoughts, and sometimes 
thought that he heard voices.  The diagnosis was 
schizophrenia, schizo-affective, depressed, manifested by 
history precipitating undetermined; predisposition 
undetermined; marked impairment.  

The veteran was admitted to a hospital in conjunction with an 
evaluation by a medical board in August 1978.  The history of 
the veterans illness was obtained from him and from the 
available service medical records.  He had shown an inability 
to adapt to military life.  The veteran had been admitted for 
detoxification, but had experienced what appeared to be 
psychotic symptoms.  These symptoms included paranoid 
ideations, with visual and auditory hallucinations.  Mental 
status examination revealed that the veteran was alert and 
cooperative.  His sensorium was clear, and his speech was 
spontaneous, relevant, and coherent.  There was no psychosis 
or disabling neurosis.  His affect was consistent with his 
mood.  He was not suicidal or homicidal, and his judgment was 
moderately impaired.  

After review of the veterans history, the medical board 
found longstanding evidence of schizoid personality traits.  
There was no evidence of psychosis or neurosis during the 
current hospitalization.  After a period of observation, 
evaluation, and treatment, the medical board found that the 
veteran had longstanding evidence of inherent, preexisting 
personality disorder.  The primary diagnosis was schizoid 
personality disorder, with antisocial traits, manifested by 
inability to adapt to military life with heavy alcohol use, 
delusional thinking, impulsivity, seclusiveness, and temper 
tantrums.  This condition existed prior to enlistment.  He 
did not have any disability that was the result of service, 
or was aggravated during service.  

In response to a request to the VA Medical Center in 
Sepulveda for the veterans medical records dated from 1978 
to present, VA treatment records dated from 1990 to 1994 were 
received.  July 1990 records show that the veteran complained 
of increased nervousness and chest pain secondary to nerves.  
He had experienced these symptoms since at least 1985.  The 
assessments included alcohol abuse and anxiety.  August 1990 
records note binge drinking.  The assessment was alcohol 
abuse.  

Records from the VA outpatient mental health center indicate 
that the veteran received treatment from 1992 to 1994.  He 
was seen for alcohol abuse and paranoid schizophrenia in 
March 1992.  Additional March 1992 VA treatment records note 
that the veteran had a diagnosis of paranoid schizophrenia in 
service, but had not displayed any symptoms since that time.  
The diagnoses included alcohol abuse and paranoid 
schizophrenia by history, as well as rule out antisocial 
personality.  September 1992 records note that the veterans 
problems included depression with dysthymic mood.  December 
1992 records include a new diagnosis of generalized anxiety 
disorder.  October 1993 records show a history of depression 
and somatization disorder.  

In a March 1994 application for compensation, the veteran 
indicated post-service treatment for a psychiatric disability 
began at the VA Medical Center in Sepulveda in 1991.  

A statement from a friend of the veteran was received in 
August 1994.  She had lived with the veteran from 1989 to 
1994, and said that he displayed mood swings, violent 
tendencies, and an excessive need for sleep during this 
period. 

The veteran was scheduled for a VA psychiatric examination in 
January 1995.  He failed to report for the examination.  

The veteran appeared at a hearing before a hearing officer at 
the RO in June 1995.  He stated that he had never experienced 
hallucinations or other similar symptoms prior to entering 
active service.  He had been hospitalized during service, and 
was diagnosed as having paranoid schizophrenia.  He did not 
seek treatment for his disability after service, but self-
medicated with alcohol.  He first sought treatment for his 
disability at the VA facility in Sepulveda.  He had not been 
hospitalized for his disability after discharge from service 
until the past year.  The veteran believed that the diagnosis 
of a personality disorder during service was incorrect, and 
that the correct diagnosis should have been paranoid 
schizophrenia.  See Transcript.  

The veteran also appeared at a hearing before the undersigned 
member of the Board in September 1998.  He noted that a 
psychiatric examination at entrance into service was normal.  
He was unsure as to when he was first hospitalized following 
service.  His remaining testimony was essentially the same as 
that presented at the June 1995 hearing.  See Transcript.

After careful review of the veterans contentions and the 
evidence of record, the Board finds that the veteran has not 
submitted evidence of a well grounded claim for entitlement 
to service connection for a psychiatric disability.  The 
evidence presented does not show that he had a final 
diagnosis of a psychiatric disability for which compensation 
can be awarded during service.  Furthermore, the veteran has 
not submitted evidence of a nexus between his current 
complaints and active service.  

The service medical records show that the initial diagnoses 
of the veterans psychiatric problems included latent 
schizophrenia and schizophrenia.  However, the August 1978 
medical board determined after an examination, period of 
observation, and review of medical history that the correct 
diagnosis was schizoid personality disorder with antisocial 
traits.  Personality disorders as such are not diseases or 
injuries for compensation purposes.  38 C.F.R. § 3.303(c) 
(1998).  The Board finds that the veteran exhibited a 
personality disorder in service , a condition for which 
service connected benefits are not applicable.  

In addition, the veteran has not submitted evidence of 
continuity of symptomatology between his current disability 
and active service.  The RO requested all of the veterans 
treatment records from discharge to the present in May 1994.  
However, the first post service evidence to suggest the 
presence of a psychiatric disability other than a personality 
disorder is contained in VA treatment records dated from 
1990, more than 12 years after the veterans discharge from 
active service.  The current records contain several 
different diagnoses, including paranoid schizophrenia, 
depression, alcohol abuse, and rule out personality disorder, 
but are entirely negative for a medical opinion that suggests 
these diagnoses originated during active service.  Therefore, 
without a showing that chronic psychiatric disability was 
present during service, without a showing of continuity of 
psychiatric symptomatology after service, and without 
evidence of a nexus between the veterans current psychiatric 
disability and active service, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 486 (1997).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
